Case 9:20-md-02924-RLR Document 3062-3 Entered on FLSD Docket 03/17/2021 Page 1 of 5




                              EXHIBIT C
                       Case 9:20-md-02924-RLR Document 3062-3 Entered on FLSD Docket 03/17/2021 Page 2 of 5

                                                                 Exhibit C – Modified PTO 30

                           Deadline


New                        March 31, 2021        Defendants’ Completion of Production of ALL outstanding late Tranche 1 Custodial Files which
                                                 were due by 12/31/20 under PTO 471


New                        April 30, 2021        Deadline for completion of Tranche 2 custodial file production – Brand Manufacturer
                                                 Defendants


PTO 30                     May 14, 2021          Parties begin discussions regarding process for selection of potential bellwether personal injury
                                                 cases




New                        May 14, 2021          Deadline for completion of all non-custodial production - Brand Manufacturer Defendants2
                                                 Brand Manufacturer Defendants shall certify a good-faith belief that all noncustodial ESI and
                                                 documents requested by the Plaintiffs and/or ordered by this Court to be produced have been
                                                 produced consistent with their obligations under the Federal Rules.



         1
           This deadline is necessary because, with the exception of Pfizer, none of the other Brand Defendants have completed their Tranche 1 custodial
         productions which were due by December 31, 2020, in accordance with PTO 47. These productions have been delayed by 3 months (Sanofi due
         to document destruction, BI due to unilateral custodial file collection cut off of 2/25/20 which was before the FDA recall in April 2020; and GSK
         due to unilateral custodial file collection cut off of 9/13/2019 (before the GSK global recall in the Fall of 2019 and the FDA recall in April 2020)
         and failure to run agreed upon search terms).
         2
           The only exception is for the BI Promeco hard copy documents. Currently, all Brand Defendants, with the exception of Pfizer, were either late
         or have not completed their Non-custodial document production. BI has indicated that it will take another 4-5 months to be able to produce
         these documents due to COVID restrictions. This production includes batch testing including chromatography and chromatograms, stability
         testing and other critical documents.
                     Case 9:20-md-02924-RLR Document 3062-3 Entered on FLSD Docket 03/17/2021 Page 3 of 5

                                                             Exhibit C – Modified PTO 30


PTO 30                   August 16, 2021     Completion of process and plan for selecting potential bellwether personal injury cases, to be
                                             refined and amended for good cause as appropriate until final bellwether selection following
                                             the Court’s general causation Daubert ruling.


PTO 30                   December 20,            •   Deadline for completion of all fact discovery of Defendants and fact discovery related to
                         2021                        class certification

                                                 •   Plaintiffs’ class certification motions and expert reports


PTO 30 Modification      December 20,        Plaintiffs’ expert reports on general causation and provision of three (3) dates on which each
Deadline Extended from   2021                expert is available for deposition.
8/2/2021

PTO 30                   February 4, 2022    Completion of depositions of Plaintiffs’ class certification experts


PTO 30 Modification      February 4, 2022    Defendants’ expert reports on general causation and provision of three (3) dates on which each
Deadline Extended from                       expert is available for deposition
9/21/2021

PTO 30 Modification      February 25, 2022   Plaintiffs’ rebuttal reports, if any, on general causation
Deadline extended from
10/12/2021


PTO 30                   March 21, 2022      Defendants’ Oppositions to Plaintiffs’ class certification motions and expert reports

                                             Defendants’ Daubert motions directed to Plaintiffs’ class certification experts
                           Case 9:20-md-02924-RLR Document 3062-3 Entered on FLSD Docket 03/17/2021 Page 4 of 5

                                                              Exhibit C – Modified PTO 30


PTO 30                        April 21, 2022   Completion of depositions of Defendants’ class certification experts


PTO 30 Modification           April 21, 2022   Completion of expert depositions on general causation
Deadline extended from
12/13/2021


PTO 30 Modification           April 28, 2022   Daubert motions on general causation
Deadline Extended from
12/20/21




                                                   •   Plaintiffs’ replies in support of class certification motions and rebuttal expert reports, if
PTO 30                        June 4, 2022             any, on class certification.

                                                   •   Plaintiffs’ Oppositions to Defendants’ Daubert motions directed to Plaintiffs’ class
                                                       certification experts.

                                                   •   Plaintiffs’ Daubert motions directed to Defendants’ class certification experts.


PTO 30 Modification           June 30, 2022    Oppositions to Daubert Motions on general causation
Deadline Extended from
3/21/2022
*reduced amount of time
to 60 days instead of 90
days which was in PTO 30
                       Case 9:20-md-02924-RLR Document 3062-3 Entered on FLSD Docket 03/17/2021 Page 5 of 5

                                                                 Exhibit C – Modified PTO 30


PTO 30                     July 5, 2022               •   Defendants’ Oppositions to Plaintiffs’ Daubert motions directed to Defendants’ class
                                                          certification experts.

                                                      •   Defendants’ replies in support of Daubert motions directed to Plaintiffs’ class
                                                          certification experts.




PTO 30 Modification
Deadline Extended from     July 30, 2022         Replies in support of Daubert Motions on general causation
4/21/2022



PTO 30                     August 3, 2022        Plaintiffs’ replies in support of Daubert motions directed to Defendants’ class certification
                                                 experts.


PTO 30                     14 days after         The Parties will submit final Bellwether Selection Plan to the Court3
                           General Causation
                           Daubert ruling




         3
           PTO 30 schedule did not provide dates or deadlines beyond Daubert rulings with the exception of the submission of the Plaintiffs’ Bellwether
         Selection Plan. Therefore, Bellwether selection and case specific discovery will not begin until 14 days after Orders are issued in relation to
         Daubert. Under current PTO 30, this likely would not occur until June 2022 at the earliest and under Plaintiffs’ proposed modified PTO 30, likely
         would not occur until September 2022, at the earliest. Consequently, the case specific expert reports and subsequent Daubert challenges will
         likely not take place until the Spring of 2023 and subsequently the first trial will not take place until at least the summer of 2023 under either the
         current PTO 30 or the modified PTO 30.
